Citation Nr: 0918436	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1960 
to July 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which reopened and denied a claim for entitlement 
to service connection for right ear hearing loss. 

In September 2007, the Board reopened the claim and remanded 
the matter to the RO via the Appeals Management Center (AMC) 
for additional development and readjudication.  After 
accomplishing further action, the AMC continued the denial of 
the Veteran's claim (as reflected in a March 2009 
supplemental statement of the case) and returned this matter 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Veteran contends that he is entitled to service 
connection for right ear hearing loss, which he maintains was 
caused as a result of exposure to loud rifle noise during 
basic training and annual testing.  In a written statement 
submitted in April 2006, the Veteran averred that his MOS of 
cook also had some bearing on his hearing loss.  He stated he 
had daily exposure to loud noises created by the materials 
used in food preparations such as utensils, 10 gallon pots, 
running water, and noise caused by the servicemen and women 
in the mess halls.  He also stated that he was required to 
qualify at the rifle range annually throughout his entire 
service, not just during basic training.

The Veteran has undergone numerous VA examinations in an 
attempt to determine the etiology of his current right ear 
hearing loss disability.  The Veteran has also provided the 
Board with at least two medical nexus opinions from private 
physicians.  In reviewing such evidence, the Board observes 
that the medical evidence of record is in conflict and 
requires further clarification.

In an April 2004 opinion, L. D., M.D., the Veteran's private 
physician, opined that the Veteran's hearing loss was due to 
the rifle use in service, for reasons specified in her 
opinion.  While she opined that the noise exposure in service 
was the basis for his right ear hearing loss, the physician 
did not mention or provide a history of the Veteran's post-
service occupational or recreational noise exposure.

In February 2006, a VA ear, nose, and throat (ENT) physician 
also noted the current findings were consistent with a 
history of noise exposure and the Veteran's profound 
sensorineural hearing loss was as least as likely as not 
caused by noise exposure.  It was not specified as to whether 
such noise exposure was believed to have been caused by 
service or post-service activities.

In contrast, the remaining VA examiners opined there was no 
causal relationship between the Veteran's present hearing 
loss and service, due to the following: 1) the Veteran's 
hearing was normal during service; 2) a VA examination in 
February 1966 showed hearing within normal limits; and 3) the 
Veteran's right ear hearing loss was of sudden onset in 1987.

Pursuant to the September 2007 remand decision, the RO was to 
arrange for the Veteran to undergo a VA audiology examination 
to determine the nature and etiology of the Veteran's right 
ear hearing loss.  It was noted that in the remand that the 
audiologist's discussion should specifically comment upon the 
reasons and bases noted in the April 2004 medical nexus 
opinion of L. H., M.D.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet.App. 268, 271 (1998).

The Board's review of the claims file shows that the VA 
examiner's opinion did not specifically comment upon the 
reasons and bases noted in the April 2004 medical nexus 
opinion of L. H., M.D. as directed.  Thus, while the Board 
regrets the additional delay in this case, for the reasons 
discussed above, the case must be returned to the AMC/RO for 
further development in accordance with the previous Board 
remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to contact the Veteran 
and request that he provide the dates of 
employment with the New York MTA, indicate 
whether during the course of his 
employment, he was required to take any 
physical examinations.  If physical 
examinations were required as part of his 
employment, the veteran should be 
requested to sign the appropriate 
releases, and those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The AMC/RO is to contact the MTA, 
provide them with the dates of the 
veteran's employment, and inquire as to 
the date motormen were required to wear 
hearing protection.

3.  The AMC/RO should forward the 
Veteran's claims file to the VA physician 
who prepared the VA examination report 
dated in January 2009.  The examiner is 
requested to review her previous 
examination records together with the 
claims file as well as a copy of this 
REMAND and to provide a supplemental 
report addressing the following questions.

Based on a review of the record, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's right ear 
hearing loss is related to in-service 
noise exposure; or rather, if the hearing 
loss is due to his post-military service 
civilian occupation as a motorman. In her 
discussion, she is further asked to 
specifically comment upon the reasons and 
bases noted in the April 2004 medical 
nexus opinion of L. H., M.D.  

A notation to the effect that a records 
review took place should be included in 
the examiner's supplemental report. The 
examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed. The conclusions of 
the examiner should reflect review and the 
discussion of pertinent evidence.

If the physician who performed the January 
2009 VA medical examination is no longer 
at that facility, the AMC/RO should 
arrange for the Veteran to undergo a VA 
audiology examination to determine the 
etiology of his right ear hearing loss.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to review the assembled 
claims file. Based on such review, the 
examiner is requested to opine, without 
resort to speculation, as to whether it is 
at least as likely as not (50 percent or 
greater), that the Veteran's hearing loss 
is related to noise exposure incurred 
during military service; or rather, if the 
hearing loss is due to his post-military 
service civilian occupation as a motorman. 
In his discussion, the examiner is further 
asked to specifically comment upon the 
reasons and bases noted in the April 2004 
medical nexus opinion of L. H., M.D.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
right ear hearing loss must be 
readjudicated.  If the benefits sought on 
appeal remain denied, a Supplemental 
Statement of the Case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




